Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawings were received on 6/25/2021.  These drawings are approved.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai (US Pat. Pub. No. US 2010/0247159 A1) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, and a toner shutter; and a drum cartridge comprising a drum frame, a photosensitive drum, and a developing device including a developing roller, a toner receiving port, and a developing shutter.
Hayakawa et al. (US Pat. Pub. No. US 2010/0329734 A1) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, a toner shutter, and a handle; and a drum cartridge comprising a drum frame, a photosensitive drum, and a developing device including a developing roller, a toner receiving port, and a developing shutter.
Itabashi (US Pat. No. 8,750,753 B2) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, and a toner shutter; a drum cartridge comprising a drum frame, a photosensitive drum, and a developing 
Sato (US Pat. Pub. No. US 2017/0108800 A1) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, a toner shutter, and a handle; and a drum cartridge comprising a drum frame, a photosensitive drum, a developing shutter, a receiving port, and a developing device including a developing roller. 
Sato et al. (US Pat. Pub. No. US 2018/0373197 A1) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, and a toner shutter; and a drum cartridge comprising a drum frame, a photosensitive drum, and a developing device including a developing roller, a toner receiving port, and a developing shutter.
Sato et al. (US Pat. Pub. No. US 2019/0361384 A1) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, and a toner shutter; and a drum cartridge comprising a drum frame, a photosensitive drum, and a developing device including a developing roller, a toner receiving port, and a developing shutter.
Hayakawa et al. (US Pat. No. 10,871,731 B2) discloses an image forming apparatus comprising: a main casing; a toner cartridge comprising a toner housing, a toner discharge port, a handle, and a toner shutter; and a drum cartridge comprising a drum frame, a photosensitive drum, and a developing device including a developing roller, a toner receiving port, and a developing shutter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the developing shutter being supported by the drum frame; and a cushion member located between the developing housing and the developing shutter, and wherein in a case where the developing housing moves with respect to the photosensitive dram in a state where: the drum cartridge and the toner cartridge are mounted in the main body housing: the developing shutter is located at the developing open position: and the toner shutter is located at the toner open position, the cushion member allows the developing housing to move with respect to the developing shutter in a state where the developing shutter is engaged with the toner cartridge” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 12, 2022